Citation Nr: 0705023	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hiatal hernia, 
claimed as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected anxiety disorder.

3.  Entitlement to service connection for esophageal 
stricture, claimed as secondary to service-connected anxiety 
disorder.

4.  Entitlement to service connection for diverticulosis, 
claimed as secondary to service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from April 1943 to October 
1945 and from January 1951 to March 1953.  Evidence of his 
participation in air combat, and award of the Air Medal, is 
of record.  

The RO received the veteran's claim in January 2003.  The 
January 2004 rating decision denied the claim and the veteran 
appealed.

The veteran provided personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge (VLJ) in September 
2005.  A transcript of the hearing has been prepared and is 
associated with the veteran's VA claims folder.  

The Board remanded the claim for further evidentiary 
development in August 2006.
This was accomplished, and in October 2006 the VA Appeals 
Management Center issued a supplemental statement of the case  
which continued to deny the veteran's claim.  The veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings. 

The undersigned VLJ has previously granted the veteran's 
motion for his case to be advanced on the docket.  See 38 
C.F.R. § 20.900(c) (2006).

Clarification of issues on appeal

The veteran in essence seeks service connection for a variety 
of gastrointestinal problems, which he contends have been 
caused by his service-connected anxiety disorder.  After 
review of the medical evidence of record, which as described 
above dictates different outcomes for the various conditions, 
the Board has determined that the veteran's claim encompasses 
four separate and distinct medical conditions, each claimed 
as secondary to the service-connected anxiety disorder.  The 
Issues section above reflects this change.

Issues not on appeal

An October 2003 rating decision granted claims for anxiety 
disorder, hearing loss and tinnitus.  A June 2006 rating 
decision granted an increased rating for anxiety disorder, 
continued a noncompensable rating for hearing loss and denied 
service connection for frostbite.  The veteran specifically 
limited the present appeal to the issue of service connection 
for gastroesophageal disorder.  The remaining issues are not 
in appellate status and will not be mentioned any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran does not have a 
current diagnosis of hiatal hernia.

2.  The medical and other evidence of record is in equipoise 
as to whether the veteran's GERD is related to his service-
connected general anxiety disorder.

3.  The medical and other evidence of record is in equipoise 
as to whether the veteran's esophageal stricture condition is 
related to his service-connected general anxiety disorder.

4.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's diverticulosis is 
unrelated to his service-connected general anxiety disorder.


CONCLUSIONS OF LAW

1.  Service connection for a hiatal hernia condition is not 
warranted.  
38 C.F.R. § 3.310 (2006).  

2.  Service connection for a GERD condition is warranted.  
38 C.F.R. § 3.310 (2006).  

3.  Service connection for an esophageal stricture condition 
is warranted.  
38 C.F.R. § 3.310 (2006).  

4.  .  Service connection for diverticulosis is not 
warranted.  
38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hiatal hernia, GERD, esophageal stricture, and 
diverticulosis, all of which he contends were caused by his 
service-connected general anxiety disorder disability.  

Because these issues involve the application of identical law 
to similar facts, for the sake of economy the Board will 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a June 2003 VCAA letter that 
to support his claim, there must be medical evidence to 
show a current disability, evidence which shows that he 
incurred or aggravated an injury or disease during 
service, and medical evidence that shows the current 
disability was caused by the injury or disease incurred 
or aggravated during service.  See the June letter, page 
2.  

The veteran was further informed in the June letter that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  The veteran was also 
informed that VA would obtain records such as records held by 
Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in a 
June 2006 that if he had any additional information or 
evidence to send it to VA.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status, and 
existence of current disabilities are not at issue as the 
veteran.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim for secondary service connection.  In other 
words, any lack advisement as to those elements is 
meaningless, because a degree of disability and an effective 
date were not assigned.   Therefore, lack of notice regarding 
degree of disability and assignment of an earlier effective 
date is immaterial.

The veteran's claim of entitlement to were denied based on a 
lack of evidence as to element (3), a connection between the 
veteran's service and the disabilities.  As explained above, 
he has received proper VCAA notice as to his obligations and 
those of VA with respect to that crucial element.  The Board 
thus finds that the veteran has received proper notice in 
accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran and private 
medical records, both of which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in August 2003 and September 2006.  The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board also notes that the RO has obtained all relevant 
records, including private medical records.  The Board 
additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2006).  
The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  As noted in 
the Introduction, the veteran presented sworn testimony at a 
personal hearing which was chaired by the undersigned VLJ at 
the RO in September 2005.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With regard to element (1), current disability, the medical 
evidence of record indicates the veteran has been diagnosed 
with GERD, esophageal stricture, and diverticulosis.  Element 
(1) is satisfied as to those claimed disabilities..  

With respect to hiatal hernia, there is no evidence of a 
current disability.  None was found on the most recent VA 
examination, in September 2006, and there is no indication of 
a hiatal hernia in VA outpatient treatment records.  Also of 
note is that an August 2003 VA examination, which was for the 
specific purpose of evaluating hiatal hernia, did not include 
a diagnosis of hiatal hernia.

The medical evidence indicates that the veteran was diagnosed 
by Dr. E.F. in August 1993 with "diaphragmatic hernia".  It 
is unclear what was meant by this.  In any event, such 
finding has not since been replicated.  

In short, the Board has thoroughly reviewed all of the 
medical evidence in the record and has determined that there 
is no diagnosis of hiatal hernia.  In the absence of a 
current disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  

With regard to element (2), service-connected disability, as 
was alluded to in the Introduction, the veteran was granted 
service connection for an anxiety disorder in an October 2003 
rating decision.  Thus, element (2) is satisfied.

With regard to the veteran's claimed GERD and esophageal 
stricture and element (3), medical nexus, the September 2006 
VA examiner concluded that while the medical literature does 
not establish that an anxiety disorder can cause GERD and 
esophageal stricture, such a causal nexus can not be ruled 
out.  The evidence regarding GERD and esophageal stricture 
and element (3) is in equipoise.  Accordingly, the Board 
finds that the evidence warrants a grant of service 
connection for these two conditions.  See 38 U.S.C.A. § 5107 
(West 2002); 
38 C.F.R. § 3.102 (2006).

With regard to diverticulosis, the medical evidence is clear.  
The September 2006 VA examiner noted that "it is unlikely 
that the diverticulitis is related to general anxiety, in my 
opinion."  There is no other medical evidence of record that 
suggests the veteran's service-connected anxiety disability 
caused or aggravated his diagnosed diverticulitis.  
Accordingly, the Board determines that element (3) is not 
satisfied with respect to diverticulosis, and the claim fails 
on that basis.

Conclusion

In summary, for reasons and bases expressed above the Board 
determines that the evidence does not support a finding of 
service connection for hiatal hernia [based on element (1) 
not being met] and diverticulosis [based on element (3) not 
being met].  The Board further determines that the evidence 
supports a finding of entitlement to service connection for 
GERD and esophageal stricture.  The appeal is therefore 
granted to that extent.


ORDER

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for esophageal stricture is 
granted.

Entitlement to service connection for diverticulosis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


